DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-2, 5-6, 10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otagawa (PG Pub 20170005638) and in view of Kadota (PG Pub 20120176001).
Considering claim 1, Otagawa (Figure 2) teaches an elastic wave device that utilize a longitudinal wave leaky elastic wave, the elastic wave device comprising: a first medium (5 + paragraph 0048); a second medium layer (6 + paragraph 0051) that is stacked on the first medium layer either directly or indirectly and that is a silicon oxide layer (paragraph 0051); a piezoelectric film (7 + paragraph 0048) directly or indirectly stacked on the second medium layer; an IDT (8 + paragraph 0048) electrode directly or indirectly disposed on the piezoelectric film; p1 * C11 which is a product of a density p1 (kg/m^3) of the first medium layer and an elastic constant C11 of the first medium layer (5 + paragraph 0050 is made of AlN which has a an elastic constant is 410 GPa and the density is 3260 kg/m^3 see the NPL sheet is 13.366 * 10^14), is larger than p0 * C11 which is a product of a density p0 (kg/m^3) of the piezoelectric film and an elastic constant C11 of the piezoelectric film (7 + paragraph 0052 is made of LiNbO3 which p0*C11 is 9.28 * 10^14 and therefore the limitation is met).
However, Otagawa does not teach the piezoelectric film has Euler angles of (about 90 degrees, about 90 degrees, Ψ) where is in a range of about 10 degrees or more to about 60 degrees or less.
Ψ) where is in a range of about 10 degrees or more to about 60 degrees or less (paragraph 0030).
Therefore, it would have been obvious to one of ordinary skill in art at the time of the effective filing date to include the piezoelectric film has Euler angles of teach the piezoelectric film has Euler angles of (about 90 degrees, about 90 degrees, Ψ) where is in a range of about 10 degrees or more to about 60 degrees or less into Otagawa’s device for the benefit of increasing the frequency and an increase in band width of the surface acoustic wave device can be achieved.
Considering claim 2, Otagawa (Figure 2) teaches wherein a total thickness of the piezoelectric film (7 + paragraphs 0065-0066) and the second medium layer (6 + paragraphs 0065-0066 + 0069) is about 1.0*lambda or less where lambda represents a wavelength determined by a pitch of the electrode fingers (thickness of film 7 is 500 nm and 6 is 700 nm for a total of 1200nm and lambda equal 1.2 microns which is less than 1.0*lambda (lambda equal to 1.8 microns) so that 1.2 microns is less than 1.8 which meets the limitations).
Considering claim 5, Otagawa (Figure 2) teaches wherein the IDT electrode is made of one metal selected from the group consisting of Al (8 + paragraph 0053), Cu and Mo or an alloy that primarily includes the one metal.
Considering claim 6, Otagawa (Figure 2) teaches wherein a support substrate (4 + paragraph 0047) stacked directly or indirectly on a surface of the first medium layer (5 + paragraph 0048) opposite to a surface of the first medium layer on which the second medium layer (6 + paragraph 0051) is stacked.
Considering claim 10, Otagawa (Figure 2) teaches wherein the piezoelectric film is made of LiNbO3 (7 + paragraph 0052).
Considering claim 12, Otagawa (Figure 2) teaches wherein the silicon oxide layer is made of SiO2 and has a thickness of about 0.3*lambda (6 + paragraph 0066 the thickness 700 nm and (0.3 * 1.8 microns equals 540 nm which is about 700 nm)).
Considering claim 13, Otagawa (Figure 2) teaches wherein the IDT electrode is made of Al and has a thickness of about 0.05*lambda (8 + paragraph 0064 + 0.05 * 1.8 microns is 90).
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otagawa (PG Pub 20170005638), in view of Kadota (PG Pub 20120176001) and in view of Kando (PG Pub 20150028720).
Considering claim 3, Otagawa in view of Kadota teaches a second layer (44 + paragraph 0104) disposed on the piezoelectric film covering the IDT electrode.
However, Otagawa in view of Kadota does not teach wherein the second layer is a silicon oxide layer.
Kando (Figure 17) teaches wherein the second layer is a silicon oxide layer (38 + paragraph 0092).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the second layer made of silicon oxide into Otagawa’s device for providing a temperature characteristic improving film to reduce the absolute temperature coefficient of resonant frequency.
Considering claim 4, Otagawa teaches the claimed invention except for wherein the second silicon oxide layer has a thickness of about 0.05*lambda or less.  It would In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 7 and 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Otagawa (PG Pub 20170005638).
Considering claim 7, Otagawa discloses the support substrate as described above except for wherein it is made of one of silicon, aluminum oxide, sapphire, silicon carbide, spinel, glass or quartz crystal.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the support substrate out of silicon, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Furthermore, Otagawa teaches the support substrate 4 can be made of a semiconductor (paragraph 0047) which it is obvious silicon is a semiconductor material.
Considering claim 18, Otagawa teaches the first medium layer and second medium layer as described above except for the plurality of first and second medium layers.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a plurality of first medium layers and a plurality of second medium layers are alternately stacked, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otagawa (PG Pub 20170005638), in view of Kadota (PG Pub 20120176001) and in view of Zuo (PG Pub 20140111064).
Considering claim 8, Otagawa in view of Kadota teaches the elastic wave device as described above.
However, Otagawa in view of Kadota does not teach wherein the elastic wave device is a one-port elastic wave resonator.
Zuo teaches wherein the elastic wave device is a one-port elastic wave resonator (paragraph 0050).
Therefore, it would have been obvious that one of ordinary skill in the art at the time of the effective filing date to include a one-port wave resonator into Otagawa’s device for the benefit of using the input signal is delivered and the output signal is sensed.
Considering claim 9, Otagawa teaches wherein the first medium layer has a thickness of about 0.2*lambda (5 + paragraph 0067 + 0.2 * lambda (lambda = 1.8 microns) is 360 nm).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otagawa (PG Pub 20170005638), in view of in view of Kadota (PG Pub 20120176001) and in view of Kimura (PG Pub 20130300253).
Considering claim 11, Otagawa in view of Kadota teaches the LiNbO3 material.
However, Otagawa in view of Kadota does not teach wherein the Euler angles of (about 90 degrees, about 90 degrees, about 40 degrees).

Therefore, it would have been obvious that one of ordinary skill in the art at the time of the effective filing date to include the Euler angles of (about 90 degrees, about 90 degrees, about 40 degrees) into Otagawa’s device for the benefit of providing characteristics and is easily manufactured with selected combinations of materials.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otagawa (PG Pub 20170005638), in view of in view of Kadota (PG Pub 20120176001)  and in view of Lee (PG Pub 20080303378).
Considering claim 15, Otagawa (Figure 2) teaches wherein the first medium layer has a thickness of about 0.15*lambda (5 + paragraph 0067 + 0069 + 0.15 * 1.8 microns = 270 nm).
However, Otagawa does not teach wherein the first medium layer is made of BN.
Lee teaches wherein the first medium layer is made of BN (claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include BN of Lee as the material for the first medium layer in Otagawa’s device for the benefit of using a well know material on the basis of its suitability for the intended use as a matter of obvious design choice.
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otagawa (PG Pub 20170005638), in view of in view of Kadota (PG Pub 20120176001)   and in view of Bardong (PG Pub 20130033150).
Considering claim 16, Otagawa’s in view of Kadota teaches wherein the first medium layer has a thickness of about 0.15*lambda (5 + paragraph 0067 + 0069 + 0.15 * 1.8 microns = 270 nm).
However, Otagawa in view of Kadota does not teach wherein the first medium layer is made of SiAlON.
Bardong teaches wherein the first medium layer is made of SiAlON (paragraph 0014).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include SiAlON of Lee as the material for the first medium layer in Otagawa’s device for the benefit of using a well know material on the basis of its suitability for the intended use as a matter of obvious design choice.
Considering claim 17, Otagawa’s teaches wherein the first medium layer has a thickness of about 0.12*lambda (5 + paragraph 0067 + 0069 + 0.15 * 1.8 microns = 270 nm).
However, Otagawa does not teach wherein the first medium layer is made of Zr
Bardong teaches wherein the first medium layer is made of Zr (paragraph 0012).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include Zr of Lee as the material for the first medium layer in Otagawa’s device for the benefit of using a well know material on the basis of its suitability for the intended use as a matter of obvious design choice.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837